Citation Nr: 0708255	
Decision Date: 03/20/07    Archive Date: 04/09/07	

DOCKET NO.  04-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for central 
retinopathy. 

3.  Entitlement to service connection for bilateral pes 
planus. 

4.  Entitlement to service connection for a lower lip 
disability. 

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September  2003 rating decision of 
the Salt Lake City VARO that denied service connection for 
anxiety/depressive disorder and a September 2004 rating 
decision from the Anchorage, Alaska VARO that denied 
entitlement to service connection for the remaining 
disabilities at issue.  

For reasons which will be set forth in the REMAND at the end 
of the decision below, the issue of the veteran's entitlement 
to service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is being REMANDED to the RO by way 
of the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran should further action be required. 


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  There is no medical evidence of record documenting the 
presence of central retinopathy during service or for years 
thereafter.

3.  Any current headaches are not related to the veteran's 
active service.

4.  It is not shown that the veteran has a chronic lip 
disorder attributable to his active service.  

5.  The veteran's currently diagnosed pes planus is not shown 
to be related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
central retinopathy are not met.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  The criteria for entitlement to service connection for 
headaches are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for entitlement to service connection for a 
chronic lower lip disability are not met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

4.  The criteria for entitlement to service connection for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) imposes obligations on 
VA in terms of its duties to notify and assist claimants in 
the development of their claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court), those five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In a letter dated in June 2004, the veteran was provided with 
types of evidence that would help the VA determine that the 
conditions at issue existed from service to the present time.  
He was specifically told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a federal department or agency.  He was 
also informed what the evidence had to show to support his 
claim and how VA would help him obtain evidence for his 
claim.  The veteran was not informed of the type of evidence 
necessary to establish a disability rating and effective date 
for any of the disabilities on appeal.  However, the Board 
finds this moot in view of the fact that service connection 
is being denied for the disabilities at issue, except for a 
psychiatric disability.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the appeal, VA has obtained the veteran's service medical 
records, private treatment records, and VA outpatient 
treatment records.  

Although a specific examination or an opinion has not been 
obtained in connection with the claims at issue, the Board 
finds VA was not under an obligation to provide such an 
examination, as such is not necessary to make a decision on 
the claim with regard to each issue.  Specifically, under the 
appropriate statute, an examination or opinion is necessary 
to make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active 
service; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A.  Here, 
the evidence does not indicate that any of the disabilities 
at issue have a causal nexus to the veteran's active service.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA 
was not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and his service).  The 
veteran has not brought forth evidence, other than his own 
statements, suggestive of a causal connection between the 
disabilities at issue and his active service.  He was 
informed that he would need medical evidence of a 
relationship between his current disorders and service, and 
he has not provided any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  No further 
assistance to the veteran with development of the evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F. 3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of his credibility and probative value.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board provide reasons for 
rejecting evidence favorable to the veteran).  

The Board also notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
headaches, pes planus, retinopathy, or lip disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Retinopathy

With regard to the claim for service connection for 
retinopathy, the service medical records are without 
reference to the presence of central retinopathy.  The 
records show the veteran was involved in a fight on one 
occasion in October 1978 and received treatment for a deep 
laceration involving the right eye.  However, there is no 
evidence of a chronic eye condition.  The post service 
medical evidence does not document the presence of eye 
problems until 2002, a time many years following service 
discharge.  At that time a diagnosis was given of central 
retinopathy.  The absence of complaints or findings 
indicative of the presence of retinopathy for years following 
service discharge weighs against a finding of a nexus between 
any current retinopathy and the veteran's active service many 
years earlier.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  As noted above, the veteran himself is not 
competent to provide a medical nexus between any current 
retinopathy and service, as the evidence does not show that 
he has the requisite knowledge of medical principles that 
would permit him to render opinions regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
service connection for central retinopathy is not in order.

Headaches

With regard to the claim for service connection for 
headaches, the service medical records are without reference 
to complaints or findings indicate of the presence of 
headaches.  The post service medical evidence of record does 
not document the presence of headaches until 2002, a time 
many years following service discharge.  As noted above, the 
lack of treatment for headaches for many years after service 
weighs against a finding that the veteran has headaches at 
the present time that are related to his military service.  
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  The 
veteran himself is not competent to diagnose himself as 
having headaches in service or to link any current headaches 
to his active service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Lower Lip Disability

A review of the service medical records reveals the veteran 
was treated for a laceration to the lower lip on one occasion 
in 1978.  Following treatment he was returned to duty.  There 
was no further reference with regard to lip problems.  At the 
time of separation examination in March 1979, clinical 
evaluation was unremarkable.  There was no further mention of 
any problems involving the lower lip for years following 
service discharge.  It appears that any problems with the 
lower lip during service were acute and transitory in nature 
and healed without any residual disability.  

Importantly, the record shows the veteran has not been 
diagnosed with a chronic lip disorder by a medical 
professional in the years following service discharge.  He 
has not brought forth competent evidence from a medical 
professional of the presence of a "disability" and service 
connection is therefore not in order.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (the Court has stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "in the absence of 
proof of a present disability, there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board is aware of the veteran's contention that he has a 
chronic lower lip disability.  However, there is no medical 
evidence of record showing a current lower lip disorder.  The 
veteran himself is not competent to provide a nexus between a 
current disability and his active service many years earlier, 
as the evidence does not show that he has the requisite 
knowledge that would permit him to render opinions regarding 
matters involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection for a chronic lower lip disorder is 
denied.



Bilateral Pes Planus

A review of the service medical records is without reference 
to any complaints or findings with regard to the feet.  Pes 
planus was not first documented for years following service 
discharge.  As noted above, the lack of treatment or 
evaluation for pes planus for years following service 
discharge weighs against a finding that there is a causal 
relationship involving the veteran's military service.  
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  The 
medical evidence includes the report of a VA podiatrist who 
evaluated the veteran in December 2004 and gave an assessment 
of hallux limitus, pes planus.  The podiatrist stated that he 
discussed the etiology of the veteran's condition and 
explained that "due to flattening of arch and compensatory 
pronation due to a congenital forefoot varus B/L deformity 
and as well repeated trauma from obesity and possibly due to 
overuse/running with poor shoe gear i.e. boots, his feet are 
very flexible and as a result his first metatarsal bone 
elevates too much during gait."  The Board notes that the 
Court has held that statements from doctors that are 
inconclusive as to the origin of a disease do not fulfill the 
nexus requirement.  Warren v. Brown, 6 Vet. App. 4 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence 
which only indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Under current law and regulations, the 
veteran must show that "it is as least as likely as not" (as 
likely or more likely than not support the claim; less likely 
than not was against the claim) that he has a foot disorder 
that is of service origin.  There is no medical opinion of 
record indicating the likelihood of a causal nexus between 
any current foot problems and the veteran's service many 
years ago.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral pes planus.  


ORDER

Service connection for central retinopathy is denied.  

Service connection for headaches is denied.

Service connection for a chronic lower lip disability is 
denied.

Service connection for bilateral pes planus is denied.


REMAND

A review of the record reveals the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  38 C.F.R. § 3.304(f)(3).  If the 
PTSD claim is based on inservice personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account on the stressful incident 
or incidents.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the veteran that 
evidence from sources other than his service records, or 
evidence of behavioral changes therein constitute credible 
supporting evidence of the stressor (s) and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

The evidence that is of record shows that the veteran was 
assaulted on at least one occasion while serving on the 
U.S.S. Independence.  Circumstances surrounding the reported 
assault are not of record.  The medical evidence includes the 
report of a psychiatric examination accorded the veteran at a 
VA outpatient facility in December 2004.  The veteran 
referred to having been threatened with rape by another 
individual on board ship.  He stated he had a lot of memories 
of this and this had increased his anxiety.  The examination 
assessment was "depression not otherwise specified, anxiety 
disorder not otherwise specified, provisional panic disorder, 
diagnosed post-traumatic stress disorder symptoms, residual, 
military related."  



The Board believes that further development is in order and 
the case is therefore REMANDED for the following actions:

1.  VA should contact the veteran and 
notify him of the opportunity to provide, 
or to advise VA of any potential source 
or sources of evidence other than his 
service records or evidence of behavioral 
changes therein that might constitute 
credible supporting evidence of any 
reported inservice stressor or stressors.  
Specific examples of corroborating 
alternative evidence should be provided 
to him.  

2.  Thereafter, VA should arrange for the 
veteran to undergo an examination by a 
physician knowledgeable in psychiatry, 
for the purpose of determining the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, 
that may be present.  The claims folder, 
to include a copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's medical 
history and assertions.  All necessary 
tests and studies, to include 
psychological testing should be 
accomplished and all clinical findings 
should be reported in detail.  

In reviewing the claims file, the 
examiner should identify and examine all 
records indicating any change of behavior 
or performance subsequent to the claimed 
assault or assaults alleged by the 
veteran to have occurred during active, 
and offer an opinion as to the clinical 
significance, if any, of any evidence of 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (at least a 
50 percent probability) that any 
inservice stressful experience or 
experiences described by the veteran 
occurred.  If the examiner determines 
that any claimed inservice stressful 
event occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressful 
event.  Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.

3.  When the foregoing has been 
completed, the question of the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder, to 
include PTSD based on personal assault, 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


